Title: From Thomas Jefferson to Robert Gordon, 13 June 1808
From: Jefferson, Thomas
To: Gordon, Robert


                  
                     Sir 
                     
                     Washington June 13. 08.
                  
                  Having been detained at home longer than I expected, I am a few days later than I had promised in making paiment of my bond to the late Dr. Currie. I have this day made a remittance to Messrs. Gibson & Jefferson which will enable them to pay off the bond, and I have accordingly requested them to do it. I salute you with respect.
                  
                     Th: Jefferson 
                     
                  
               